DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s arguments filed on November 27, 2020, in which claims 1-6 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on November 27, 2020, with respect to claims 1-6 have been fully considered and are persuasive. The 35 USC 103 rejection over Leung in view of Reiner with respect to claims 1-6 set forth in the most recent office action mailed on June 26, 2020 has been withdrawn. In particular, Applicant argued that the cited references fails to suggest or disclose the claimed “evaluating a set of conditions on multiple rows in said database table simultaneously and generating a results ROWID vector including ROWID values and results value for said evaluation”. Reiner, however, discloses an operation of a subquery generated by a decomposition element, wherein the subquery representing a request for access to data stored in a table partition, wherein the response of the subquery is combined with responses from other subqueries to generate a final response to the query, and wherein such subqueries provided are selected queries directed to employee records located by a FILEID calculated from a ROWID using the substring function SUBSTR. Reiner uses of ROWIDs within a subquery to located and extract records. It is conceivable that Reiner does create ROWID vector that include ROWID 

Allowable Subject Matter
Claims 1-6 are allowed in light of the Applicant’s arguments. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in receiving a request to retrieve qualified rows from a database table, evaluating a set of conditions on multiple rows in database table simultaneously and generating a results ROWID vector including ROWID values and results values for evaluation, in response to said request, the rows are extracted from database table to build a results table of qualified rows using ROWID values and results values from results ROWID vector. None of the reference of record, singular and any order combination evaluate a predicate that involves a particular columns by executing the predicate for each ROWID indicated in the ROWID vector to produce two ROWID vectors as output, one indicating the subset of ROWIDs on which the predicate evaluates to a TRUE or FALSE, and another indicating ROWIDs which evaluate to an UNKNOWN result, Wherein the result of each row evaluation (TRUE, FALSE or UNKNOWN) is returned in two bit arrays, the result bit array and unknown bit array, which called ROWID vectors where each bit represents a row, wherein the result-ROWID-vector represents TRUE or FALSE results and the unknown-ROWID-vector represents UNKNOWN results, and wherein a set bit in the result ROWID vector indicates the evaluation for the ROWID is TRUE, a set bit in unknown ROWID vector indicates the evaluation result for the ROWID is UNKNOWN, which allow the result ROWID vector to build the qualified rows. These claimed features render claims 1-6 allow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,378,243 (evaluating selectivity estimations used in query response planning Converting multiple RSE predicates to a single range set predicate allows the histogram to be traversed only once instead of multiple times, which saves valuable resource time in the database system, wherein the predicate qualification module evaluates any predicate statements of the query to determine if the predicate statements may qualify to be consolidated into range sets).
2017/0031976 and 10,366,083 (responsive to the database server instance receiving a query, the database server instance identifies a set of computations for evaluation during execution of the query. Responsive to identifying the set of computations, the database server instance evaluates at least one computation in the set of computations to obtain a first set of results for a first computation in the set of computations, wherein a database server instance would store, within an in-memory unit, the first set of computation results and also would store mapping data that maps a set of metadata values associated with the first computation to the first set of computation results. If subsequent queries are received that involve the computation, the database server instance may access the cached computation results from IMIU rather than re-evaluating the computation.)
evaluating query predicate during an in-memory scan of columnar unit, involves receiving a query with a predicate, where data is divided from the table into multiple chunks and the chunks are populated into a volatile memory).
US 2017/0322999, US 2016/0041906, US 2015/0339343, and US 2015/0089134 (evaluate "where c3=X" using column vector, wherein in response to evaluating the predicate, the database server of instance would return to the database server of instance 1 data that indicates which rows satisfy the predicate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.








/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            January 9, 2021